Case 1:18-cv-09516-AT-DCF Document 161 Filed 11/19/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROMAIN R. BRANCH,
Plaintiff,

-against-
STATE UNIVERSITY OF NEW
YORK and AYMAN FANOUS, Individually and
as Chair of the Department of Psychiatry, STATE
UNIVERSITY OF NEW YORK DOWNSTATE
MEDICAL CENTER,

Defendants.

 

 

ANALISA TORRES, United States District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _11/19/2020

 

18 Civ. 9516 (AT)

ORDER

The parties have stipulated to vacate the certificate of default. ECF No. 160.
Accordingly, by January 4, 2021, Defendants shall file their pre-motion letter regarding their

motion for summary judgment.
SO ORDERED.

Dated: November 19, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
